                                  1

                                  2

                                  3

                                  4                             IN THE UNITED STATES DISTRICT COURT

                                  5                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      ALBERT DYTCH,                                  Case No. 19-cv-03753-MMC
                                  8                     Plaintiff,
                                                                                        ORDER DIRECTING PARTIES TO
                                  9              v.                                     SUBMIT JOINT STATUS REPORT
                                  10     DIANA AHMED, et al.,                           Re: Dkt. No. 14
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is the parties’ “Joint Stipulation,” filed October 8, 2019, “to Extend

                                  14   Deadline to Complete Joint Site Inspection Required by General Order 56,” by which

                                  15   stipulation, the parties state they are engaged in settlement discussions and wish to

                                  16   extend the deadline for the required joint site inspection from October 10, 2019, to

                                  17   October 14, 2019.

                                  18          The Court having received the above-referenced stipulation shortly before the

                                  19   October 10 deadline, and the proposed new deadline now having passed, the parties are

                                  20   hereby DIRECTED to submit, no later than October 21, 2019, a Joint Report setting forth

                                  21   the status of the action, after which the Court will determine what, if any, further orders

                                  22   are necessary.

                                  23          IT IS SO ORDERED.

                                  24

                                  25   Dated: October 15, 2019
                                                                                                MAXINE M. CHESNEY
                                  26                                                            United States District Judge
                                  27

                                  28
